Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               May 09, 2017

The Court of Appeals hereby passes the following order:

A17A1575. KEVIN MICHAEL MARABLE v. THE STATE

      Kevin Michael Marable’s Motion to Withdraw Appeal is in compliance with
the provisions of Rule 41(g) and is otherwise in order. Accordingly, this motion is
GRANTED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       05/09/2017
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.